Per Curiam.
— It is manifest from an examination of this record that very much of the plaintiff’s case is covered by the former decree between the same parties, and therefore cannot be considered again in this case. But there is enough which has occurred since that time to entitle her to a decree. The alienation between these parties seems to be permanent and irreconcilable. The feelings of both are deeply moved, one against the other. The defendant is engaged in the saloon business at Roseburg, and has been for many years, and appears to have entertained much suspicion concerning *70the fidelity and chastity of his wife. From his own testimony in the case, the “green-eyed monster” seems to be ever before him, and his frequent insinuations and statements concerning his wife’s chastity show conclusively the state of his mind on the subject. It is unnecessary to recapitulate them or make a permanent record of them here. So far as this record discloses, these charges are without foundation. The plaintiff appears to have been industrious and to have manifested at all times a becoming solicitude for the welfare of her children.
We do not find any error in this decree appealed from, and it is affirmed.
Bean, J., having presided at the trial of this cause in the court below, did not sit here.